Citation Nr: 1549279	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  11-05 371A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from March 1987 to May 1991.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Winston-Salem, North Carolina Department of Veteran Affairs (VA) Regional Office (RO) that reconsidered a December 2009 denial of service connection for sleep apnea.  In his March 2011 VA Form 9 (substantive appeal), the Veteran requested a hearing before the Board.  In a statement received in November 2011, he withdrew such request.

The issue of service connection for obesity as secondary to service-connected posttraumatic stress disorder (PTSD) has been raised by the Veteran's representative in the September 2015 appellate brief, but has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board does not have jurisdiction over the issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)).


FINDING OF FACT

The Veteran's obstructive sleep apnea (OSA) was not manifested in service or for many years thereafter, and is not shown to be related to his service or to have been caused or aggravated by his service-connected PTSD.


CONCLUSION OF LAW

Service connection for sleep apnea, to include as secondary to service-connected PTSD, is not warranted. 38 U.S.C.A §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).   The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim:  1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to the initial adjudication of the claim.  A March 2009 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, the evidence he was responsible for providing, and how VA assigns disability ratings and effective dates of awards.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The RO arranged for a VA examination in September 2009.  The Board finds that the examination and medical opinion offered are adequate for rating purposes as they reflect familiarity with the factual record, and the opinion is accompanied by adequate rationale.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.  




Legal Criteria

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38. C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 281 F.3d 11163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Secondary service connection may be established for a disability that is proximately due to, or the result of, or aggravated by a service connected disease or injury.  Establishing secondary service connection requires evidence of: (1) A current disability (for which secondary service connection is sought); (2) an already service connected disability; and (3) that the current disability was either (a) caused or aggravated by the service connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 


Factual Background

Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim. 

The Veteran claims that his sleep apnea is secondary to his service-connected PTSD.  An August 2007 rating decision granted service connection for PTSD, effective September 29, 2005.

The Veteran's STRs are silent for complaints, findings, treatment, or diagnoses of sleep apnea.  

Postservice treatment records show OSA was diagnosed by a private physician in December 2006; PTSD was also diagnosed.  There was no indication whether the two diagnoses are related.  

On July 2007 VA psychiatric examination, the Veteran complained of disturbed sleep.  It was noted that he had difficulty sleeping; sleep apnea was not mentioned. 

A March 1998 Psychosomatics article titled "Posttraumatic Stress Disorder and Obstructive Sleep Apnea Syndrome", submitted by the Veteran in February 2009, suggests the treatment of sleep apnea and other sleep disorders will alleviate PTSD symptoms.  

An April 2009 VA treatment record notes the Veteran was having problems using a CPAP for sleep apnea in part because of his PTSD.  He reported he had been experiencing sleep difficulties since 1990.

On September 2009 VA examination, OSA was diagnosed (and was noted to have been diagnosed based on a sleep study in January 2007); the examiner indicated it had existed since December 2006.  The examiner opined that the OSA was not caused or aggravated by the PTSD, explaining that OSA is a physical disorder (and not subject to be affected by a mental disability).  The examiner also discussed the article provided by the Veteran, noting that research studies have shown that treatment of sleep apnea can improve symptoms of PTSD. 

In a January 2010 statement, the Veteran claimed his private treatment records show his apnea is related to his PTSD; in his April 2010 notice of disagreement, he claimed that the evidence shows that his sleep apnea resulted from his PTSD symptoms. 

In September 2015 written argument, the Veteran's representative argues that the Veteran's OSA was caused by his obesity, which is secondary to his service-connected PTSD (as it is a symptom of PTSD). 

Analysis

As sleep apnea was not manifested in service (and the Veteran does not allege otherwise) and there is no evidence or opinion that relates the Veteran's sleep apnea directly to his military service, service connection for that disability on the basis that it became manifest in service, and persisted, is not warranted.

The Veteran's theory of entitlement to service connection for OSA is strictly one of secondary service connection, i.e., he claims that the OSA was caused or aggravated by his service-connected PTSD.  Of the threshold requirements necessary to substantiate a secondary service connection claim (outlined above), OSA is diagnosed and the Veteran has established service-connection for PTSD.  Therefore, the critical question remaining is whether or not the PTSD has either caused or aggravated the OSA. 

Addressing arguments presented, the evidence cited, in turn, the Board finds that the April 2009 VA treatment note does not state that sleep apnea was caused by or aggravated by the Veteran's PTSD.  While it does state is the Veteran is noncompliant with treatment for OSA, it does not state or suggest that OSA has increased in severity as a consequence.  Therefore, it has no bearing on the matter at hand. 

Regarding the Veteran's representative's argument that PTSD caused the Veteran's obesity (or that obesity is a symptom of PTSD) and that the obesity in turn caused the OSA, the Board notes initially that while it is not in dispute that obesity is an etiological factor for the development of OSA, the Veteran has not established service connection for obesity (and does not have a claim of service connection for obesity pending).  Consequently this theory of entitlement lacks legal merit.  See 38 C.F.R. § 3.310.  Furthermore, whether or not a mental disability such as PTSD caused or aggravated a condition such as obesity, and whether or not obesity is the cause of OSA in a specific case are both medical questions, beyond the scope of common knowledge or resolution by lay observation. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran's representative is a layperson,, and does not cite to supporting medical opinion or medical literature.  Therefore, his bare allegation in this matter has no probative value.  [As is noted in the Introduction above, the matter of service connection for obesity which has been raised by the representative's argument is being referred to the AOJ for appropriate action.]  

The Veteran's own statements regarding a nexus between his OSA and his PTSD 
likewise are not competent evidence in the matter, and have no probative value.  See Jandreau, 492 F.3d, at 1377.  He also is a layperson with no medical expertise, and does not cite to a supporting medical opinion or medical literature.  The private provider's records he submitted and points to do not include a medical that states or suggests that his PTSD caused or aggravated his OSA.  His report on April 2009 treatment of problems with sleep since 1990 does not establish that he has had OSA ever since then.  Competent medical evidence shows that the onset of OSA occurred later (in December 2006) and was diagnosed by sleep study in January 2007.  See September 2009 VA examination report (A December 2006 private diagnosis by a private physician does not explain the basis; as it was made in the course of treatment, presumably it was based on physical examination at the time; regardless, it is not inconsistent with the findings on September 2009 VA examination).  There is no medical evidence showing or suggesting earlier onset. 
The only competent (medical) evidence in the record that directly addresses the matter of a nexus between the Veteran's sleep apnea and his PTSD consists of the September 2009 VA examiner's opinion.  This opinion states that the Veteran's sleep apnea is not caused y or aggravated by his PTSD because sleep apnea is a physical type of disability that is not caused or affected by a mental disability.  The examiner also noted the article provided by the Veteran in support of his contention that his sleep apnea is caused by or aggravated by PTSD shows the converse, i.e, that sleep apnea impacts on manifestations of PTSD.  The Board finds that the September 2009 VA opinion includes adequate explanation of rationale and is probative evidence in this matter.  Because there is no competent evidence to the contrary, the Board finds it persuasive.  Accordingly the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for sleep apnea, and that the appeal in the matter must be denied.


ORDER

The appeal seeking service connection for sleep apnea, to include as secondary to service-connected PTSD, is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


